DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending as filed on 03/25/2020.

Information Disclosure Statement
The information disclosure statement submitted 11/20/2020 and 05/2021 were properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herz, et al., Phytochemistry, 20:1601 (1981); Jakupovic, et al., Planta Medica, 53:49 (1987).
Claims 1-8 recite methods for extracting Ambrosia maritima/hispida to produce an extract, then fractionating the extract via chromatography using a second organic solvent. Claims 9 and 10 recite a composition comprising an extract of Ambrosia maritima/hispida that is “more stable” and “more concentrated” than a raw cellular extract.
Ambrosia species were known to contain sesquiterpene lactones well before the Applicant’s effective filing date. 
Herz describes a method for preparing a sesquiterpene lactone containing composition  comprising extracting Ambrosia hispida with a nonpolar organic solvent, chloroform, to produce a crude extract that is further subjected to chromatography using a second, polar organic solvent including methanol, resulting in fractions of sesquiterpene lactones. (p. 1603, EXPERIMENTAL). Herz implies the initial extract contains no solvent, as it is reported the extract is a crude gum obtained in 300 grams, indicative of dry weight. 
Herz does not specifically teach the removal of the solvent through evaporation as in step b) of claim 1. However, evaporation of a solvent in an extraction process represents well-understood, routine, and conventional activity as a matter of course in any plant extraction. Evaporation, amongst alternative means of solvent removal, results in an extraction process that does nothing more than yield a predictable result and is an obvious modification of Herz. 
Herz does not utilize a polar organic solvent in the initial extraction as in claim 2. However, Herz demonstrates that sesquiterpene lactones are indeed soluble in the nonpolar organic solvent, CHCl3, as well as in the polar organic solvent, methanol. It is obvious, as in claims 2 and 3, to modify the method of Herz by utilizing the polar organic solvent, methanol, in the initial extraction, based on the demonstration that sesquiterpene lactones are soluble in both chloroform and methanol, in order to provide alternative means of producing compositions comprising sesquiterpene lactones.
Herz does not teach the step of mixing the sesquiterpene lactones with a carrier, diluent, and/or excipient, as in claim 4. However, Herz and the art recognize that sesquiterpene lactones found in Ambrosia hispida, e.g., ambrosin, have desirable bioactivity, such that combining them with a carrier, diluent, and/or excipient is an obvious step to produce a consumable form of the therapeutic lactone.  
Jakupovic describes a method for preparing a sesquiterpene lactone containing composition comprising extracting Ambrosia maritima with a polar organic solvent including methanol to produce a crude extract that is further subjected to chromatography using a second polar organic solvent including methanol, resulting in fractions of sesquiterpene lactones. (p. 51, Materials and Methods). Jakupovic implies the initial extract contains no solvent, as it is reported the extract obtained is 13 grams, indicative of dry weight.
Jakupovic does not specifically teach the removal of the solvent through evaporation as in step b) of claim 5. However, evaporation of a solvent in an extraction process represents well-understood, routine, and conventional activity as a matter of course in any plant extraction. Evaporation, amongst alternative means of solvent removal, results in an extraction process that does nothing more than yield a predictable result and is an obvious modification of Jakupovic.
As in claims 6 and 7, Jakupovic describes use of methanol, a polar organic solvent, in both the initial extraction and fractionation by chromatography. 
Jakupovic does not teach the step of mixing the sesquiterpene lactones with a carrier, diluent, and/or excipient, as in claim 8. However, Jakupovic and the art recognize that sesquiterpene lactones found in Ambrosia maritima, e.g., ambrosin, have desirable bioactivity, such that combining them with a carrier, diluent, and/or excipient is an obvious step to produce a consumable form of the therapeutic lactone.
While Herz and Jakupovic are silent on the concentration and stability as compared to a raw cellular extract as in claims 9 and 10, both references teach effectively identical methods of preparing the same sesquiterpene lactone compositions as claimed. Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art without evidence indicating such concentration or temperature is critical. It is obvious, as in claims 9 and 10, to optimize the stability and concentration of sesquiterpene lactones through formulation of dosage forms in order to increase their bioavailability and solubility.

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9 and 10 recite compositions having increased stability as compared to raw cellular extract of Ambrosia hispida/maritima. The term “stability” is a relative term or term of degree. Neither the specification nor the claims provide guidance on ascertaining the nature, type, or kind of stability required to meet the claim language, e.g., no parameters defining the scope of “stability.” 
	
Conclusion
Claims 1-10 are pending.
Claims 1-10 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655